Citation Nr: 0322133	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




REMAND

On December 19, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Schedule the veteran for a VA 
examination by a psychiatrist that has 
not previously examined her to determine 
the correct diagnosis of any psychiatric 
disorder(s).  Prior to conducting the 
examination, the examiner should be 
provided the veteran's claims folder and 
a copy of this development memorandum for 
review.  All necessary special studies or 
tests including appropriate psychological 
testing and evaluation is to be 
accomplished.  

The examination report should reflect 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status. 

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV.  If so, the 
examiner should specify the factors 
relied upon to support the diagnosis and 
the specific stressor(s) which prompted 
the diagnosis.  In addition, the examiner 
must express an opinion as to whether the 
in-service stressor(s) alleged by the 
veteran are sufficient to produce PTSD 
and whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors. 

The examiner should also review the 
veteran's service medical records, 
service personnel records, and lay 
statements, as well as the December 13, 
1974, Service School Academic Evaluation 
Report, and state whether they reflect 
any behavioral changes in the veteran 
consistent with being the victim of a 
sexual assault.

The examiner should also provide an 
opinion as to the date of onset and 
etiology of any current psychiatric 
disorder, other than PTSD.  The examiner 
should state whether it is at least as 
likely as not that any current 
psychiatric disorder (other than PTSD) 
had its onset during active service or 
within one year following the veteran's 
separation from service, or is related to 
any in-service finding or event, i.e., 
undergoing an abortion in 1973.  In 
providing this opinion, again, the 
examiner should specifically review the 
veteran's service medical records. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




